Execution Version
AMENDMENT NO. 1 TO TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT
AMENDMENT NO. 1 TO TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT (this
“Amendment”), dated as of November 22, 2019 (the “Amendment No. 1 Effective
Date”), is entered into by and among UNIVAR SOLUTIONS USA INC., a Washington
corporation (the “U.S. Borrower”), UNIVAR SOLUTIONS INC., a Delaware corporation
(“Holdings”), each of the Domestic Subsidiaries of Holdings party hereto, and
BANK OF AMERICA, N.A., as collateral agent for the Secured Parties (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”) and administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”)
for the banks and other financial institutions from time to time parties to the
Credit Agreement described below.
PRELIMINARY STATEMENTS
WHEREAS, reference is made to (i) that certain Term Loan Guarantee and
Collateral Agreement, dated as of July 1, 2015 (as the same has been amended,
supplemented or otherwise modified from time to time prior to, but not
including, the date hereof, the “Guarantee and Collateral Agreement”), by and
among U.S. Borrower, Holdings, each of the Domestic Subsidiaries of Holdings
from time to time party thereto and the Collateral Agent and (ii) that certain
Credit Agreement, dated as of July 1, 2015 (as the same has been amended,
modified or supplemented prior to the date hereof and as amended by Amendment
No. 5 dated as of the date hereof, the “Credit Agreement”), among Holdings, the
U.S. Borrower, Univar Netherlands Holding B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its statutory seat (statutaire zetel)
in Rotterdam, the Netherlands and its registered office at Schouwburgplein 30,
3012CL Rotterdam, the Netherlands, registered with the Chamber of Commerce
(Kamer van Koophandel) under number 24128225, the Subsidiary Borrowers that may
from time to time become party thereto, Bank of America, N.A., as Administrative
Agent and the Collateral Agent and the other financial institutions or entities
from time to time party thereto;
WHEREAS, the Domestic Subsidiaries of Holdings party hereto are all of the
Domestic Subsidiaries of Holdings party to the Guarantee and Collateral
Agreement immediately prior to the execution of this Amendment; and WHEREAS,
U.S. Borrower, Holdings and each Domestic Subsidiary of Holdings party hereto
have requested that the Guarantee and Collateral Agreement be amended as set
forth herein (the Guarantee and Collateral Agreement as amended by this
Amendment, the “Amended Guarantee and Collateral Agreement”; capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Amended Guarantee and Collateral Agreement);
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1. Amendments. The Guarantee and Collateral Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Amended Guarantee and Collateral
Agreement attached as Exhibit A hereto.





--------------------------------------------------------------------------------



Section 2. Confirmations and Reaffirmations.
(a) Each of the Guarantors hereby confirms and reaffirms its prior guarantees
pursuant to Section 2.1(a) of the Guarantee and Collateral Agreement to the
Administrative Agent, for the benefit of the Secured Parties, of the prompt and
complete payment and performance by each Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations owed to the Secured Parties, and confirms and reaffirms its
continuing obligations under the Guarantee and Collateral Agreement as amended
by this Amendment.
(b) Each Grantor hereby confirms and reaffirms its prior grant pursuant to
Section 3.1 of the Guarantee and Collateral Agreement to the Collateral Agent,
for the benefit of the Secured Parties, of a security interest in all of the
Collateral of such Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, and confirms and
reaffirms that such security interest and its obligations under the Guarantee
and Collateral Agreement as amended by this Amendment shall continue in full
force and effect after giving effect to this Amendment.
(c) Each Granting Party that is a Pledgor, hereby confirms and reaffirms its
prior grant pursuant to Section 3.2 of the Guarantee and Collateral Agreement to
the Collateral Agent, for the benefit of the Secured Parties, of a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, including any Proceeds thereof, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, and confirms and reaffirms that such security
interest and its obligations under the Guarantee and Collateral Agreement as
amended by this Amendment shall continue in full force and effect after giving
effect to this Amendment.
(d) To the extent applicable, the Grantors hereby acknowledge, confirm and agree
that any financing statements, fixture filings, filings with the United States
Patent and Trademark Office or the United States Copyright Office or other
instrument similar in effect to the foregoing under applicable law covering all
or any part of the Collateral previously filed in favor of the Collateral Agent
under the Guarantee and Collateral Agreement and all control agreements executed
in connection with the Guarantee and Collateral Agreement are in full force and
effect after giving effect to this Amendment, except as amended, terminated or
otherwise modified prior to the date of this Amendment in accordance with the
Loan Documents.
Section 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 4. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE



--------------------------------------------------------------------------------



GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
Section 5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 6. Effect of Amendment. This Amendment (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Secured Parties under the Guarantee and Collateral Agreement
and (ii) shall not, except as expressly set forth herein, alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in Guarantee and Collateral Agreement. Each and every term,
condition, obligation, covenant and agreement contained in the Guarantee and
Collateral Agreement as amended hereby, is hereby ratified and re-affirmed in
all respects and shall continue in full force and effect. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and the other
Loan Documents and from and after the Amendment No. 1 Effective Date, all
references to the Guarantee and Collateral Agreement in any Loan Document and
all references in the Guarantee and Collateral Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Guarantee and
Collateral Agreement, shall, unless expressly provided otherwise, refer to the
Amended Guarantee and Collateral Agreement. This Amendment shall not constitute
a novation of the Guarantee and Collateral Agreement or any other Loan Document.
Section 7. WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.
[Remainder of page left intentionally blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
UNIVAR SOLUTIONS USA INC.,
as U.S. Borrower
By /s/ Kerri Howard 
Name: Kerri Howard
Title: Vice President and Treasurer
UNIVAR SOLUTIONS INC.,
as Holdings
By /s/ Kerri Howard 
Name: Kerri Howard
Title: Vice President and Treasurer
UNIVAR HOLDCO LLC,
UNIVAR HOLDCO III LLC,
CHEMPOINT.COM INC.,
UNIVAR USA DELAWARE INC.,
UNIVAR DELAWARE, INC.,
PILATES MERGER SUB II, LLC,
each, as a Granting Party, Guarantor, Grantor and Pledgor
By /s/ Kerri Howard 
Name: Kerri Howard
Title: Vice President and Treasurer
TPG ACCOLADE DELAWARE, LLC,
NEXEO SOLUTIONS HOLDINGS, LLC,
NEXEO SOLUTIONS SUB HOLDING LLC,
NEXEO SOLUTIONS, LLC,
ARCHWAY SALES, LLC,
[Signature Page to Amendment No. 1 to Term Loan Guarantee and Collateral
Agreement]

--------------------------------------------------------------------------------



CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC,
NEXEO SOLUTIONS FINANCE CORPORATION,
STARTEX DISTRIBUTION WEST, LLC,
STARTEX CHEMICAL, LLC, each, as a Granting Party, Guarantor, Grantor and Pledgor
By /s/ Kerri Howard 
Name: Kerri Howard
Title: Vice President and Treasurer








































[Signature Page to Amendment No. 1 to Term Loan Guarantee and Collateral
Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
By /s/ Anthony W. Kell 
Name: Anthony W. Kell
Title: Vice President





[Signature Page to Amendment No. 1 to Term Loan Guarantee and Collateral
Agreement]

--------------------------------------------------------------------------------



Exhibit A
to Amendment No. 1
Amended Guarantee and Collateral Agreement
[Attached]








--------------------------------------------------------------------------------






TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT
made by
UNIVAR SOLUTIONS INC.
UNIVAR SOLUTIONS USA INC.
and certain of its Domestic Subsidiaries,
in favor of
BANK OF AMERICA, N.A.
as Collateral Agent


Dated as of July 1, 2015


as Amended on November 22, 2019











--------------------------------------------------------------------------------



SECTION 1 DEFINED TERMS 2
1.1 Definitions. 2
1.2 Other Definitional Provisions. 1011
SECTION 2 GUARANTEE 1011
2.1 Guarantee. 1011
2.2 Right of Contribution. 1112
2.3 No Subrogation. 1213
2.4 Amendments, etc. with Respect to the Obligations. 1213
2.5 Guarantee Absolute and Unconditional. 1214
2.6 Reinstatement. 1415
2.7 Payments. 1415
SECTION 3 GRANT OF SECURITY INTEREST 1415
3.1 Grant. 1415
3.2 Pledged Collateral. 1517
3.3 Certain Limited Exceptions. 1517
3.4 Intercreditor Relations. 1819
SECTION 4 REPRESENTATIONS AND WARRANTIES 1820
4.1 Representations and Warranties of Each Guarantor. 1820
4.2 Representations and Warranties of Each Grantor. 1920
4.3 Representations and Warranties of Each Pledgor. 2123
SECTION 5 COVENANTS 2325
5.1 Covenants of Each Guarantor. 2325
5.2 Covenants of Each Grantor. 2325
5.3 Covenants of Each Pledgor. 2629
SECTION 6 REMEDIAL PROVISIONS 2831
6.1 Certain Matters Relating to Accounts. 2831
6.2 Communications with Obligors; Grantors Remain Liable. 2932
6.3 Pledged Stock. 3033
i

--------------------------------------------------------------------------------



6.4 Proceeds to Be Turned Over to the Collateral Agent. 3034
6.5 Application of Proceeds. 3134
6.6 Code and Other Remedies. 3134
6.7 Registration Rights. 3235
6.8 Waiver; Deficiency. 3236
SECTION 7 THE COLLATERAL AGENT 3336
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. 3336
7.2 Duty of Collateral Agent. 3438
7.3 Financing Statements. 3539
7.4 Authority of Collateral Agent. 3539
7.5 Right of Inspection. 3539
SECTION 8 NON-LENDER SECURED PARTIES 3539
8.1 Rights to Collateral. 3539
8.2 Appointment of Agent. 3741
8.3 Waiver of Claims. 3741
8.4 Designation of Non-Lender Secured Parties. 3741
SECTION 9 MISCELLANEOUS 3742
9.1 Amendments in Writing. 3742
9.2 Notices. 3842
9.3 No Waiver by Course of Conduct; Cumulative Remedies. 3842
9.4 Enforcement Expenses; Indemnification. 3842
9.5 Successors and Assigns. 3943
9.6 Set-Off. 3943
9.7 Counterparts. 3944
9.8 Severability. 3944
9.9 Section Headings. 3944
9.10 Integration. 3944
9.11 GOVERNING LAW. 4044
9.12 Submission to Jurisdiction; Waivers. 4044
ii

--------------------------------------------------------------------------------



9.13 Acknowledgments. 4145
9.14 WAIVER OF JURY TRIAL. 4146
9.15 Additional Granting Parties. 4146
9.16 Releases. 4146
9.17 Judgment. 4347
9.18 Transfer Tax Acknowledgment. 4348
SCHEDULES
Schedule 1 -- Notice Addresses of Granting Parties
Schedule 2 -- Pledged Securities
Schedule 3 -- Perfection Matters
Schedule 4A  -- Financing Statements
Schedule 4B  -- Jurisdiction of Organization
Schedule 5 -- Intellectual Property
Schedule 6 -- Commercial Tort Claims
ANNEXES
Annex 1 -- Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 -- Assumption Agreement
Annex 3 -- Supplemental Agreement
Annex 4 -- Joinder and Release





iii

--------------------------------------------------------------------------------



TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT
TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2015, made by
UNIVAR SOLUTIONS USA INC.(formerly known as Univar USA Inc.), a Washington
corporation (the “U.S. Borrower”), Holdings (as defined below) and certain
Domestic Subsidiaries of Holdings from time to time party hereto, in favor of
BANK OF AMERICA, N.A., as collateral agent for the Secured Parties (as defined
below) (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”) and administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”) for the banks and other financial institutions
(collectively, the “Lenders”; individually, a “Lender”) from time to time
parties to the Credit Agreement described below.
W I T N E S S E T H :
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date
hereofJuly 1, 2015 (as amended, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the U.S.
Borrower, UNIVARafter giving effect to Section 1 of Amendment No. 5 (as defined
below), UNIVAR NETHERLANDS HOLDING B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its statutory seat (statutaire zetel)
in Rotterdam, the Netherlands and its registered office at Schouwburgplein 30,
3012CL Rotterdam, the Netherlands, registered with the Chamber of Commerce
(Kamer van Koophandel) under number 24128225 (the “Netherlands Borrower” and,
together with the U.S. Borrower and any Subsidiary Borrowers from time to time
party to the Credit Agreement, the “Borrowers”), UNIVAR SOLUTIONS INC., a
Delaware corporation (formerly known as Univar Inc.) (“Holdings”), the
Collateral Agent, the Administrative Agent, and the other parties from time to
time party thereto, the Lenders have severally agreed to make extensions of
credit to the BorrowerBorrowers upon the terms and subject to the conditions set
forth therein;
WHEREAS, theeach Borrower is a member of an affiliated group of companies that
includes Holdings, the U.S. Borrower, Holdings’ Domestic Subsidiaries that are
party hereto and any other wholly owned Domestic Subsidiary of Holdings that
becomes a party hereto from time to time after the date hereof (all of the
foregoing collectively, the “Granting Parties”);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the BorrowerBorrowers to make valuable transfers
to one or more of the other Granting Parties in connection with the operation of
their respective businesses;
WHEREAS, theeach Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties; and
1

--------------------------------------------------------------------------------



WHEREAS, the Collateral Agent and one or more Additional Agents mayhas entered
into the ABL Intercreditor Agreement (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Subsection
9.1), the “ABL Intercreditor Agreement”) and may from time to time in the future
enter into an Intercreditor Agreement substantially in the form attached to the
Credit Agreement as Exhibit J2, and acknowledged by the U.S. Borrower and, the
other Granting Parties and any other Borrower from time to time party to the
Credit Agreement (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Subsection 9.1), the “Base
Intercreditor Agreement”), the ABL Intercreditor Agreement and or one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.; and
WHEREAS, pursuant to Amendment No. 5 to the Credit Agreement, dated as of
November 22, 2019, by and among the U.S. Borrower, the Netherlands Borrower,
Holdings, the other Granting Parties party thereto, the Administrative Agent and
Collateral Agent and the Lenders party thereto (“Amendment No. 5”), the U.S.
Borrower, Holdings and the other Granting Parties have agreed to guarantee and
provide Collateral to secure the Borrower Obligations of the Netherlands
Borrower and the Subsidiary Borrowers from time to time party to the Credit
Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
BorrowerBorrowers thereunder, each Granting Party hereby agrees with the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties as follows:
SECTION 1
Defined Terms
1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms that are defined in the Code (as in
effect on the date hereof) are used herein as so defined: Cash Proceeds, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.
(b) The following terms shall have the following meanings:
“ABL Collateral Representative”: as defined in the ABL Intercreditor Agreement.
“ABL Intercreditor Agreement”: as defined in the recitals hereto.
“ABL Obligations”: as defined in the ABL Intercreditor Agreement.
“ABL Priority Collateral”: as defined in the ABL Intercreditor Agreement.
2

--------------------------------------------------------------------------------



“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.
“Additional Agent”: as defined in the Base Intercreditor Agreement.
“Additional Collateral Documents”: as defined in the Base Intercreditor
Agreement.
“Additional Credit Facilities”: as defined in the Base Intercreditor Agreement.
“Additional Obligations”: as defined in the Base Intercreditor Agreement.
“Additional Secured Parties”: as defined in the Base Intercreditor Agreement.
“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Senior Notes, the ABL Facility, any Additional Credit Facility or any Assumed
Indebtedness) on such date.
“Administrative Agent”: as defined in the preamble hereto.
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
“Applicable Law”: as defined in Subsection 9.8.
“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).
“Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents as designated by the U.S.
Borrower in accordance with Section 8.4 hereof (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider with respect to more than one Credit Facility).
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign,
3

--------------------------------------------------------------------------------



relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holdings or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days.
“Base Intercreditor Agreement”: as defined in the recitals hereto.
“Borrower”: as defined in the preamble hereto.
“Borrower Obligations”: the collective reference to all obligations of the
BorrowerBorrowers from time to time arising under or in respect of (i) the due
and punctual payment of (i) the principal of and premium, if any, and interest
and fees, if any (including interest and fees accruing during (or that would
accrue but for) the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other obligations and liabilities, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Holdings and the other Loan Parties
under the Credit Agreement and the other Loan Documents, any Hedging Agreement
entered into with any Hedging Provider, any Bank Products Agreement entered into
with any Bank Products Provider or any Guarantee Obligation of Holdings or any
of its Subsidiaries as to which any Secured Party is a beneficiary (including
any Management Guarantee entered into with any Management Credit Provider), or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations,
amounts payable in connection with any such Bank Products Agreement or a
termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the BorrowerBorrowers pursuant to the terms of the Credit Agreement or any other
Loan Document); provided that the Borrower Obligations shall not include any
Excluded Swap Obligations.
“Borrowers”: as defined in the recitals hereto.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.
4

--------------------------------------------------------------------------------



“Collateral Account Bank”: a bank which at all times is a Collateral Agent or a
Lender or an affiliate thereof as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).
“Collateral Agent”: as defined in the preamble hereto.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $20,000,000.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, and all rights of such Grantor thereunder, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.
“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of Holdings or
such Grantor, including, without limitation, any material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.
“Credit Agreement”: as defined in the recitals hereto.
5

--------------------------------------------------------------------------------



“Credit Facility”: the Credit Agreement or any Additional Credit Facility, as
applicable.
“Discharge of ABL Obligations”: as defined in the ABL Intercreditor Agreement.
“Discharge of Additional Obligations”: as defined in the Base Intercreditor
Agreement.
“Excluded Assets”: as defined in Subsection 3.3.
“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor or the grant of such security interest
would otherwise have become effective with respect to such related Swap
Obligation but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.
“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.
“Granting Parties”: as defined in the recitals heretoHoldings, the U.S.
Borrower, Holdings’ Domestic Subsidiaries that are party hereto and any other
Domestic Subsidiary of Holdings that becomes a party hereto from time to time
after the date hereof.
“Grantor”: Holdings, the U.S. Borrower, Holdings’ Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of Holdings that becomes a party
hereto from time to time following the date hereof.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations of the Guarantors from time to time arising under or
in respect of the due and punctual payment of (i) the principal of and premium,
if any, and interest and fees, if any (including interest and fees accruing
during (or that would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other obligations and liabilities, including fees,
costs, expenses
6

--------------------------------------------------------------------------------



and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Holdings and the other Loan
Parties under the Credit Agreement and the other Loan Documents, any Hedging
Agreement entered into with any Hedging Provider, any Bank Products Agreement
entered into with any Bank Products Provider, or any Guarantee Obligation of
Holdings or any of its Subsidiaries as to which any Secured Party is a
beneficiary (including any Management Guarantee entered into with any Management
Credit Provider), or any other document made, delivered or given in connection
therewith; provided that the Guarantor Obligations shall not include any
Excluded Swap Obligations.
“Guarantors”: the collective reference to each Granting Party, other than the
Borrower.
“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the U.S. Borrower in accordance with
Section 8.4 hereof (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider with respect to more than one
Credit Facility).
“Holdings”: as defined in the preamble hereto.
“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $20,000,000 evidencing loans made by such Grantor
to Holdings or any of its Restricted Subsidiaries.
“Intercreditor Agreements”: (a) the Base Intercreditor Agreement (upon and
during the effectiveness thereof), (b) the ABL Intercreditor Agreement and (c)
any Other Intercreditor Agreement that may be entered into in the future by the
Collateral Agent and one or more Additional Agents and acknowledged by the U.S.
Borrower and, the other Granting Parties (and any other Borrower from time to
time (each as amended, amended and restated, waived, supplemented or otherwise
modified from time to time (subject to Subsection 9.1)) (upon and during the
effectiveness thereof).
7

--------------------------------------------------------------------------------



“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and (b)
any Capital Stock excluded from the definition of “Pledged Stock”) and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Securities.
“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock.
“Lender”: as defined in the preamble hereto.
“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the U.S. Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).
“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers and Management Credit Providers and their
respective successors, assigns and transferees.
“Obligations”: (i) in the case of the U.S. Borrower or any Subsidiary Borrower
that becomes a party hereto pursuant to Section 9.5 herein, its Borrower
Obligations and its Guarantor Obligations and (ii) in the case of each
Guarantor, its Guarantor Obligations.
“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of Holdings or such Grantor, including, without limitation, the
material license agreements listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
8

--------------------------------------------------------------------------------



thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor, the Pledged Securities, in all cases,
now owned or at any time hereafter acquired by such Pledgor, and any Proceeds
thereof.
“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock of any Subsidiary of such Pledgor required to be pledged by such Pledgor
pursuant to Subsection 7.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect, in each case, unless and until such
time as the pledge of such Capital Stock under this Agreement is released in
accordance with the terms hereof and of the Credit Agreement; provided that in
no event shall there be pledged, nor shall any Pledgor be required to pledge,
directly or indirectly, (i) more than 65% of any series of the outstanding
Capital Stock (including for these purposes any investment deemed to be Capital
Stock for U.S. tax purposes) of any Foreign Subsidiary, (ii) any Capital Stock
of a Subsidiary of any Foreign Subsidiary (other than a Loan Party), (iii) de
minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee or in a
similar capacity, (iv) any Capital Stock of any Captive Insurance Subsidiary,
(v) any Capital Stock of any Excluded Subsidiary that is not a Loan Party (other
than, but without limiting clause (i) above, a Subsidiary described in clause
(d) of the definition thereof) and (vi) without duplication, any Excluded
Assets.
“Pledgor”: Holdings (with respect to Pledged Securities held by Holdings and all
other Pledged Collateral of Holdings), the U.S. Borrower (with respect to
Pledged Securities held by the U.S. Borrower and all other Pledged Collateral of
the U.S. Borrower) and each other Granting Party (with respect to Pledged
Securities held by such Granting Party and all other Pledged Collateral of such
Granting Party).
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.
“Restrictive Agreements”: as defined in Subsection 3.3(a).
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.
9

--------------------------------------------------------------------------------



“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.
“Senior Priority Obligations”: as defined in the Base Intercreditor Agreement.
“Specified Asset”: as defined in Subsection 4.2.2.
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of Holdings or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.
“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, nondisclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of Holdings or
such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application
10

--------------------------------------------------------------------------------



identified in Schedule 5, and including, without limitation, (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and (iii)
all other rights corresponding thereto and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
1.2 Other Definitional Provisions. (a)The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.
(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral”, or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
SECTION 2
Guarantee
2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally (with
the other Guarantors), unconditionally and irrevocably, guarantees to the
Administrative Agent, for the benefit of the Secured Parties, the prompt and
complete payment and performance by theeach Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations owed to the Secured Parties.
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties
11

--------------------------------------------------------------------------------



hereto that the rights of contribution of each Guarantor provided in Subsection
2.2 be included as an asset of the respective Guarantor in determining the
maximum liability of such Guarantor hereunder.
(c) Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all of the
Loans and all other Borrower Obligations then due and owing, and the obligations
of each Guarantor under the guarantee contained in this Section 2 then due and
owing shall have been satisfied by payment in full in cash and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement any of the BorrowerBorrowers may be free from any Borrower
Obligations, (ii) as to any Guarantor, a sale or other disposition of all the
Capital Stock of such Guarantor (other than to thea Borrower, Holdings or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Guarantor ceases to be a Restricted Subsidiary of Holdings, in each
case that is permitted under the Credit Agreement and (iii) as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.
(e) No payment made by theany Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the BorrowerBorrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of each
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans and all other Borrower Obligations then due and owing are paid in
full in cash and the Commitments are terminated, (ii) as to any Guarantor, a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to thea Borrower, Holdings or a Subsidiary Guarantor), or any other transaction
or occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of Holdings, in each case that is permitted under the Credit
Agreement and (iii) as to any Guarantor, such Guarantor becoming an Excluded
Subsidiary.
2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worth of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each
12

--------------------------------------------------------------------------------



Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.
2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against theany Borrower or any other Guarantor or any collateral security
or guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from
theany Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
other Secured Parties by the BorrowerBorrowers on account of the Borrower
Obligations are paid in full in cash and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full
in cash or any of the Commitments shall remain in effect, such amount shall be
held by such Guarantor for the benefit of the Administrative Agent and the other
Secured Parties and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be held as collateral security for all of the Borrower Obligations (whether
matured or unmatured) guaranteed by such Guarantor and/or then or at any time
thereafter may be applied against any Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.
2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.
2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or
13

--------------------------------------------------------------------------------



accrual of any of the Borrower Obligations and notice of or proof of reliance by
the Collateral Agent, the Administrative Agent or any other Secured Party upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; each of the Borrower Obligations, and any
obligation contained therein, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any of
the BorrowerBorrowers and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon theany Borrower or any of the other Guarantors with respect to any of
the Borrower Obligations. Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any claim alleging breach of
a contractual provision of any of the Loan Documents) that it may have arising
out of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
BorrowerBorrowers against the Collateral Agent, the Administrative Agent or any
other Secured Party, (c) any change in the time, place, manner or place of
payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of any of the BorrowerBorrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation: (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives theany Borrower of any assets or itstheir use, or of the
ability to operate its business or a material part thereof, or (iv) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the same effect as
the events described in clause (i), (ii) or (iii) above (in each of the cases
contemplated in clauses (i) through (iv) above, to the extent occurring or
existing on or at any time after the date of this Agreement), or (h) any other
circumstance whatsoever (other than payment in full in cash of the Borrower
Obligations guaranteed by it hereunder) (with or without notice to or knowledge
of any of the BorrowerBorrowers or such Guarantor) or any existence of or
reliance on any representation by the Secured Parties that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
BorrowerBorrowers for the Borrower Obligations, or of such Guarantor
14

--------------------------------------------------------------------------------



under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any of the BorrowerBorrowers, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations guaranteed by such Guarantor hereunder or any right
of offset with respect thereto, and any failure by the Collateral Agent, the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from theany
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any of the BorrowerBorrowers, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
2.6 Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of theany Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, theany Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.
2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim, in Dollars (or
in the case of any amount required to be paid in any other currency pursuant to
the requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Administrative Agent’s
office specified in Subsection 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Subsection 11.2 of the Credit
Agreement.
SECTION 3
Grant of Security Interest
3.1 Grant. Each Grantor hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in all of the Collateral of such
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Subsection
3.3. The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Subsection 3.3:
(a) all Accounts;
15

--------------------------------------------------------------------------------



(b) all Money (including all cash);
(c) all Cash Equivalents;
(d) all Chattel Paper;
(e) all Contracts;
(f) all Deposit Accounts;
(g) all Documents;
(h) all Equipment and Goods;
(i) all General Intangibles;
(j) all Instruments;
(k) all Intellectual Property;
(l) all Inventory;
(m) all Investment Property;
(n) all Fixtures;
(o) all Supporting Obligations;
(p) all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 6 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Subsection 5.2.12);
(q) all books and records relating to the foregoing;
(r) the Collateral Proceeds Account; and
(s) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided that, Collateral shall not
include any Pledged Collateral, or any property or assets described in the
proviso to the definition of Pledged Stock.
3.2 Pledged Collateral. Each Granting Party that is a Pledgor, hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, including any Proceeds thereof, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.
16

--------------------------------------------------------------------------------



3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Granting Party under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):
(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than Holdings, a
Subsidiary of Holdings or the U.S. Borrower or an Affiliate of any of the
foregoing (collectively, “Restrictive Agreements”) that would otherwise be
included in the Security Collateral (and such Restrictive Agreements shall not
be deemed to constitute a part of the Security Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code or any other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);
(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in clause (h) (with respect to
Purchase Money Obligations or Capitalized Lease Obligations) or (o) (with
respect to such Liens described in such clause (h)) of the definition of
“Permitted Liens” in the Credit Agreement (or any corresponding provision of any
Additional Credit Facility; provided that such provision is not materially less
favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the U.S. Borrower and notified
in writing to the Collateral Agent) (but in each case only for so long as such
Liens are in place) or (y) is subject to any Lien in respect of Hedging
Obligations permitted by Subsection 8.6 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of the definition thereof in the Credit Agreement
(or any corresponding provision of any Additional Credit Facility; provided that
such provision is not materially less favorable to the Lenders than the
corresponding provision in the Credit Agreement (as reasonably determined in
writing by the U.S. Borrower and notified in writing to the Collateral Agent)
(but in each case only for so long as such Liens are in place), and, in the case
of such other property, such other property consists solely of (i) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (ii) any assets relating to such assets,
proceeds, dividends or distributions, or to such Hedging Obligations, and/or
(iii) any other assets consisting of, relating to or arising under or in
connection with (1) any Hedging Obligations or (2) any other agreements,
instruments or documents related to any such Hedging Obligations or to any of
the assets referred to in any of subclauses (i) through (iii) of this subclause
(y);
(c) any property (and/or related rights and/or assets) that (A) would otherwise
be included in the Security Collateral (and such property (and/or related rights
and/or assets) shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction (as defined in the definition
of “Exempt Sale and Leaseback Transaction” in the Credit Agreement) permitted
under clause (x) or (xviii) of the definition of “Asset Disposition” in
17

--------------------------------------------------------------------------------



the Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision is not materially less favorable to the
Lenders than the corresponding provision in the Credit Agreement (as reasonably
determined in writing by the U.S. Borrower and notified in writing to the
Collateral Agent), or (B) is subject to any Liens permitted under Subsection 8.6
of the Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision is not materially less favorable to the
Lenders than the corresponding provision in the Credit Agreement in any material
respect (as reasonably determined in writing by the U.S. Borrower and notified
in writing to the Collateral Agent) which relates to property subject to any
such Sale and Leaseback Transaction (as defined in the definition of “Exempt
Sale and Leaseback Transaction” in the Credit Agreement) or general intangibles
related thereto (but only for so long as such Liens are in place); provided
that, notwithstanding the foregoing, a security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Grantor as consideration for the sale or other disposition of such property as
and to the extent such consideration would otherwise constitute Security
Collateral;
(d) Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;
(e) any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the U.S. Borrower or any of
its Subsidiaries in the nature of a security deposit with respect to obligations
for the benefit of the U.S. Borrower or any of its Subsidiaries, which must be
held for or returned to the applicable counterparty under applicable law or
pursuant to permitted Contractual Obligations;
(f) Letter-of-Credit Rights;
(g) any interest in leased real property (including Fixtures not constituting
equipment related thereto) (and there shall be no requirement to deliver
landlord lien waivers, estoppels or collateral access letters);
(h) any fee interest in owned real property (including Fixtures related thereto)
if the Fair Market Value of such fee interest is less than $10,000,000
individually;
(i) any Vehicles and any assets subject to certificate of title;
(j) Commercial Tort Claims individually reasonably expected to result in a
recovery of less than $20,000,000;
(k) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holdings or any of
its Subsidiaries as reasonably determined in writing by the U.S. Borrower and
the Administrative Agent, that are excessive in view of the benefits that would
be obtained by the Secured Parties;
(l) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the Credit Agreement binding on
any assets as of
18

--------------------------------------------------------------------------------



the date hereof or acquired after the date hereof at the time of such
acquisition and not incurred in contemplation of such acquisition, applicable
law or regulation or the organizational or joint venture documents of any non
wholly ownednon-Wholly Owned Subsidiary (including permitted liens, leases and
licenses) (in each case, after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code, other than proceeds and receivables
thereof to the extent that their assignment is expressly deemed effective under
the Uniform Commercial Code notwithstanding such prohibitions), or to the extent
that such security interests would result in adverse tax consequences to
Holdings or any one or more of its Subsidiaries as reasonably determined in
writing by Holdings and notified in writing to the Collateral Agent (it being
understood that the Lenders shall not require Holdings or any of its
subsidiaries to enter into any security agreements or pledge agreements governed
by foreign law);
(m) [reserved];
(n) Foreign Intellectual Property;
(o) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof;
(p) any Capital Stock and other securities of a Subsidiary of Holdings to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of any holders of securities results in
Holdings or any of its Restricted Subsidiaries being required to file separate
financial statements for such Subsidiary with the Securities and Exchange
Commission (or any other governmental authority) pursuant to either Rule 3-10 or
3-16 of Regulation S-X under the Securities Act, or any other law, rule or
regulation as in effect from time to time, but only to the extent necessary to
not be subject to such requirement; and
(q) any Goods in which a security interest is not perfected by filing a
financing statement in the applicable Grantor’s jurisdiction of organization.
3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
Subsections 3.1 and 3.2 shall be (i) prior to the Discharge of Additional
Obligations that are Senior Priority Obligations, pari passu and equal in
priority to the Liens granted to any Additional Agent for the benefit of the
holders of the applicable Additional Obligations that are Senior Priority
Obligations to secure such Additional Obligations that are Senior Priority
Obligations pursuant to the applicable Additional Collateral Documents (except
as may be separately otherwise agreed between the Collateral Agent, on behalf of
itself and the Secured Parties, and any Additional Agent, on behalf of itself
and the Additional Secured Parties represented thereby) and (ii) prior to the
Discharge of ABL Obligations be subject to the priorities set forth in the ABL
Intercreditor Agreement. The Collateral Agent acknowledges and agrees that the
relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the ABL Representative and any Additional Agent shall be
determined solely pursuant to any applicable Intercreditor Agreement, and not by
priority as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of each applicable
Intercreditor Agreement. In the event
19

--------------------------------------------------------------------------------



of any conflict between the terms of any Intercreditor Agreement and this
Agreement, the terms of such Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent and any Additional Agent, in the case of the Base
Intercreditor Agreement, (i) the Collateral Agent and the ABL Representative, in
the case of the ABL Intercreditor Agreement and (iii) the Collateral Agent and
any other secured creditor (or agent therefor) party thereto, in the case of any
Other Intercreditor Agreement. In the event of any such conflict, each Grantor
may act (or omit to act) in accordance with such Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so. Notwithstanding any other provision hereof, (i) for so long
as any Additional Obligations that are Senior Priority Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any
Control Collateral (as defined in the Base Intercreditor Agreement) shall be
satisfied by causing such Control Collateral to be delivered to the applicable
Senior Priority Representative (as defined in the Base Intercreditor Agreement)
to be held by such Senior Priority Representative for the benefit of the Agent
in accordance with the Base Intercreditor Agreement and (ii) for so long as any
ABL Obligations (as defined in the ABL Intercreditor Agreement) remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any ABL
Priority Collateral shall be satisfied by causing such ABL Priority Collateral
to be delivered to the ABL Collateral Representative (as defined in the ABL
Intercreditor Agreement) to be held by such ABL Collateral Representative for
the benefit of the Agent in accordance with the ABL Intercreditor Agreement.
SECTION 4
Representations and Warranties
4.1 Representations and Warranties of Each Guarantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the BorrowerBorrowers
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 5 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the U.S. Borrower’s knowledge shall,
for the purposes of this Subsection 4.1, be deemed to be a reference to such
Guarantor’s knowledge.
4.2 Representations and Warranties of Each Grantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the BorrowerBorrowers
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:
4.2.1 Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 8.6 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens. As of the Closing Date, except as set forth on Schedule 3, to the
knowledge of such Grantor, no currently effective financing statement or other
similar public notice with respect to any
20

--------------------------------------------------------------------------------



Lien securing Indebtedness on all or any part of such Grantor’s Collateral is on
file or of record in any public office in the United States of America, any
state, territory or dependency thereof or the District of Columbia, except such
as have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement or as are permitted by the Credit
Agreement (including, without limitation, Subsection 8.6 thereof) or any other
Loan Document or for which termination statements will be delivered on the
Closing Date.
4.2.2 Perfected First Priority Liens. (a) This Agreement is effective to create,
as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents upon the earlier of such Filing or the delivery to and
continuing possession by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement of all Deposit Accounts, the Collateral Proceeds Account
and all Electronic Chattel Paper a security interest in which is perfected by
“control” (in the case of Deposit Accounts, to the extent required under the
Credit Agreement) and in the case of Commercial Tort Actions (other than such
Commercial Tort Actions listed on Schedule 6 on the date of this Agreement),
upon the taking of the actions required by Subsection 5.2.12, the Liens created
pursuant to this Agreement will constitute valid Liens on and (to the extent
provided herein) perfected security interests in such Grantor’s Collateral in
favor of the Collateral Agent for the benefit of the Secured Parties, and will
be prior to all other Liens of all other Persons securing Indebtedness, in each
case other than Liens permitted by the Credit Agreement (including Permitted
Liens) (and subject to any applicable Intercreditor Agreement), and enforceable
as such as against all other Persons other than Ordinary Course Transferees,
except to the extent that the recording of an assignment or other transfer of
title to the Collateral Agent, the Administrative Agent, the applicable
Collateral Representative or any Additional Agent (in accordance with any
applicable Intercreditor Agreement) or the recording of other applicable
documents in the United States Patent and Trademark Office or United States
Copyright Office may be necessary for perfection or enforceability, and except
as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights’ generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an
21

--------------------------------------------------------------------------------



implied covenant of good faith and fair dealing. As used in this Subsection
4.2.2(b), the following terms shall have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.
“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.
“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.
“Specified Assets”: the following property and assets of such Grantor:
(1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction or by the filing and acceptance of intellectual property security
agreements in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the U.S. Borrower and its
Subsidiaries taken as a whole;
(2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;
(3) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;
(4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;
(5) Fixtures, Vehicles, any other assets subject to certificates of title, and
Money and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction);
22

--------------------------------------------------------------------------------



(6) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any); and
(7) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction).
4.2.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.
4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.
4.2.5 Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP.
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Administrative Agent in writing.
4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents but excluding
licenses to commercially available “off-the-shelf” software) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.
4.3 Representations and Warranties of Each Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the BorrowerBorrowers thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:
4.3.1 Except as provided in Subsection 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary, as of
the Closing Date such percentage (not more than 65%) as is specified on Schedule
2 of all the issued and outstanding shares of all classes of the Capital Stock
of each such Foreign Subsidiary owned by such Pledgor.
23

--------------------------------------------------------------------------------



4.3.2 [Reserved].
4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement (including
Permitted Liens).
4.3.4 Upon the delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of the certificates evidencing the Pledged
Securities held by such Pledgor together with executed undated stock powers or
other instruments of transfer, the security interest created by this Agreement
in such Pledged Securities constituting certificated securities, assuming the
continuing possession of such Pledged Securities by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent as applicable, in
accordance with any applicable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Uniform Commercial Code, enforceable in accordance with its
terms against all creditors of such Pledgor and any Persons purporting to
purchase such Pledged Securities from such Pledgor to the extent provided in and
governed by the Uniform Commercial Code, in each case subject to Liens permitted
by the Credit Agreement (including Permitted Liens) (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
4.3.5 Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 7.9 of the Credit Agreement in the relevant
jurisdiction and (y) the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with each applicable Intercreditor
Agreement, of all Pledged Securities that constitute uncertificated securities,
the security interest created by this Agreement in such Pledged Securities that
constitute uncertificated securities, will constitute a valid, perfected first
priority subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative and any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any persons purporting to purchase
such Pledged Securities from such Pledgor, to the extent provided in and
governed by the Code, in each case subject to Liens permitted by the Credit
Agreement (including Permitted Liens) (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
SECTION 5
24

--------------------------------------------------------------------------------



Covenants
5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans
and all other Obligations then due and owing, shall have been paid in full in
cash, and the Commitments shall have terminated, (ii) as to any Guarantor, a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to thea Borrower or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of Holdings, in each case that is permitted under the Credit
Agreement or (iii) as to any Guarantor, such Guarantor becoming an Excluded
Subsidiary, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Restricted Subsidiaries.
5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans
and all other Obligations then due and owing shall have been paid in full in
cash and the Commitments shall have terminated, (ii) a sale or other disposition
of all the Capital Stock of such Grantor (other than to thea Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Grantor ceases to be a Restricted Subsidiary of Holdings, in each
case that is permitted under the Credit Agreement or (iii) as to any Grantor,
such Grantor becoming an Excluded Subsidiary:
5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral for the Collateral Agent, for the benefit of the Secured
Parties. In the event that an Event of Default shall have occurred and be
continuing, upon the request of the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, such Instrument or Chattel Paper shall be
promptly delivered to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, duly indorsed in a manner reasonably
satisfactory to the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, to be held as Collateral pursuant to this Agreement.
Such Grantor shall not permit any other Person to possess any such Collateral at
any time other than in connection with any sale or other disposition of such
Collateral in a transaction permitted by the Credit Agreement or as contemplated
by the Intercreditor Agreements.
5.2.2 Control Agreements. With respect to each Deposit Account and Securities
Account subject to a control agreement for the benefit of an ABL Representative
(the “ABL Control Agreement”), the applicable Grantor shall on such date as
required pursuant to Section 7.13 of the Credit Agreement (with respect to any
such control agreements in existence on the Closing Date) or simultaneously with
the delivery thereof to the ABL Representative pursuant to the Senior ABL
Facility, deliver to the Collateral Agent a duly executed control agreement, in
form reasonably
25

--------------------------------------------------------------------------------



satisfactory to the Collateral Agent, granting to the Collateral Agent “control”
within the meaning of the UCC over such Deposit Account or Securities Account at
the time it enters into such ABL Control Agreement; provided that any such
control agreement shall terminate upon a Discharge of ABL Obligations.
5.2.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except that no such tax, assessment, charge, levy or claim
need be paid, discharged or satisfied if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
5.2.4 Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall use commercially reasonable efforts to maintain the security
interest created by this Agreement in such Grantor’s Security Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Security Collateral against the claims and demands of all Persons whomsoever
(subject to the other provisions hereof).
(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Security Collateral and such other reports in connection with such Grantor’s
Security Collateral as the Collateral Agent may reasonably request in writing,
all in reasonable detail.
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) as in effect from time to time
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the U.S. Borrower nor any Grantor will be
required to (v) other than in respect of the Capital Stock of Loan Parties, take
any action in any jurisdiction other than the United States of America, or
required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any such Collateral, (w) deliver
control agreements with respect to, or confer perfection by “control” over, any
deposit accounts, bank or securities account (except as provided in Section
5.2.2) or other Collateral, except in the case of Security Collateral that
constitutes Capital Stock or Pledged Notes in certificated form, delivering such
Capital Stock or Pledged Notes to the Collateral Agent, (or another Person as
required under any applicable Intercreditor Agreement), (x) take any action in
order to perfect any
26

--------------------------------------------------------------------------------



security interests in any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts or securities
accounts) (except, in each case, as provided in Section 5.2.2, to the extent
consisting of proceeds perfected by the filing of a financing statement under
the Uniform Commercial Code or, in the case of Pledged Stock, by being held by
the Collateral Agent or any Additional Agent as agent for the Collateral Agent),
(y) deliver landlord lien waivers, estoppels or collateral access letters or (z)
file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.
(d) The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Collateral Agent of any change in its name, legal
form or jurisdiction of organization (whether by merger or otherwise) (and in
any event within 30 days of such change); provided that, promptly thereafter
such Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor.
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.
5.2.6 [Reserved]
5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Subsection 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.
5.2.8 Accounts Receivable. At any time with respect to Accounts Receivable
constituting Collateral, such Grantor will not, other than in the ordinary
course of business or as permitted by the Loan Documents, (i) grant any
extension of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Accounts Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Accounts Receivable, (iv) allow any credit or discount
whatsoever on any such Accounts Receivable, (v) amend, supplement or modify any
such Accounts Receivable, unless such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting Collateral taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.
27

--------------------------------------------------------------------------------



5.2.9 Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral.
5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the U.S. Borrower will notify the Collateral Agent of any acquisition
by the Grantors of (i) any registration of any material United States Copyright,
Patent or Trademark or (ii) any exclusive rights under a material United States
Copyright License, Patent License or Trademark License constituting Collateral,
and each applicable Grantor shall take such actions as may be reasonably
requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral, by (x) the execution and delivery of an amendment or
supplement to this Agreement (or amendments to any such agreement previously
executed or delivered by such Grantor) and/or (y) the making of appropriate
filings (I) of financing statements under the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction and/or (II) in the
United States Patent and Trademark Office, or with respect to Copyrights and
Copyright Licenses, the United States Copyright Office).
5.2.11 [Reserved].
5.2.12 Commercial Tort Actions. All Commercial Tort Actions reasonably expected
to result in a recovery in excess of $20,000,000 of each Grantor in existence on
the date of this Agreement, known to such Grantor on the date hereof, are
described in Schedule 6 hereto. If any Grantor shall at any time after the date
of this Agreement acquire a Commercial Tort Action reasonably expected to result
in a recovery in excess of $20,000,000, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon and subject to
the terms of this Agreement.
5.2.13 [Reserved].
5.2.14 Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.
5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the Credit Agreement, such Grantor shall use commercially reasonable efforts
not to do any act or omit to do any act whereby any of the Intellectual Property
that is material to the business of Grantor may lapse, expire, or become
abandoned, or unenforceable, except as would not reasonably be expected to have
a Material Adverse Effect.
28

--------------------------------------------------------------------------------



5.2.16 [Reserved].
5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the Loans and all other
Obligations then due and owing shall have been paid in full in cash and the
Commitments shall have terminated, (ii) as to any Pledgor, a sale or other
disposition of all the Capital Stock of such Pledgor (other than to theHoldings,
a Borrower or a Subsidiary Guarantor), or any other transaction or occurrence as
a result of which such Pledgor ceases to be a Restricted Subsidiary of Holdings,
in each case that is permitted under the Credit Agreement or (iii) as to any
Pledgor (other than the U.S. Borrower), such Pledgor becoming an Excluded
Subsidiary:
5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same for the benefit of the Collateral
Agent and the other Secured Parties and deliver the same forthwith to the
Collateral Agent (who will hold the same on behalf of the Secured Parties), any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, in the exact form
received, duly indorsed by such Pledgor to the Collateral Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof, as additional
collateral security for the Obligations (subject to Subsection 3.3 and provided
that in no event shall there be pledged, nor shall any Pledgor be required to
pledge, more than 65% of any series of outstanding Capital Stock (including for
these purposes any investment deemed to be Capital Stock for United States tax
purposes) of any Foreign Subsidiary pursuant to this Agreement). If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of Holdings in accordance with
the Credit Agreement) shall be paid over to the Collateral Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement to be held by the Collateral Agent,
any applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement subject to the terms
hereof as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held by the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement
29

--------------------------------------------------------------------------------



subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by any applicable
Intercreditor Agreement. If any sums of money or property so paid or distributed
in respect of the Pledged Stock shall be received by such Pledgor, such Pledgor
shall, until such money or property is paid or delivered to the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement hold such
money or property for the benefit of the Secured Parties as additional
collateral security for the Obligations.
5.3.2 [Reserved].
5.3.3 Pledged Notes. (a) Each Pledgor party hereto as of the date of this
Agreement shall deliver to the Collateral Agent all Pledged Notes then held by
such Granting Party, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, within 90 days following the date of
this Agreement or with respect to any Pledged Notes acquired by any Pledgor
after the date hereof, within 30 days following such acquisition, plus any
extensions granted by the Collateral Agent in its sole discretion.
(b) Each Pledgor which becomes a party hereto after the Closing Date pursuant to
Subsection 9.15 shall deliver to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with each
applicable Intercreditor Agreement, all Pledged Notes then held by such Pledgor,
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with each applicable Intercreditor
Agreement. Furthermore, within ten Business Days (or such longer period as may
be agreed by the Collateral Agent in its sole discretion) after any Pledgor
obtains a Pledged Note, such Pledgor shall cause such Pledged Note to be
delivered to the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed in blank or, at the request of the Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
to the Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement.
5.3.4 Maintenance of Security Interest. (a) Such Pledgor shall use commercially
reasonable efforts to defend the security interest created by this Agreement in
such Pledgor’s Pledged Collateral against the claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of the
Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Pledgor; provided, that
notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the U.S. Borrower nor any other Pledgor will be required to
(v) other than in respect of the Capital Stock of Loan Parties, take any action
in any jurisdiction other than the United States of America, or required by the
laws of any such non-U.S. jurisdiction or enter into any security agreement or
pledge agreement governed by the laws of any such non-U.S. jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any such Collateral, (w) except as provided in
Section 5.2.2, deliver control agreements with respect to, or confer perfection
by “control”
30

--------------------------------------------------------------------------------



over, any deposit accounts, bank or securities account or other Collateral,
except in the case of Security Collateral that constitutes Capital Stock or
Pledged Notes in certificated form, delivering such Capital Stock or Pledged
Notes to the Collateral Agent (or another Person as required under any
Intercreditor Agreement), (x) except as provided in Section 5.2.2, take any
action in order to perfect any security interests in any assets specifically
requiring perfection through control (including cash, cash equivalents, deposit
accounts or securities accounts) (except, in each case, to the extent consisting
of proceeds perfected by the filing of a financing statement under the Code or,
in the case of Pledged Stock, by being held by the Collateral Agent or an
Additional Agent as agent for the Collateral Agent), (y) deliver landlord lien
waivers, estoppels or collateral access letters or (z) file any fixture filing
with respect to any security interest in Fixtures affixed to or attached to any
real property constituting Excluded Assets.
(b) The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
SECTION 6
Remedial Provisions
6.1 Certain Matters Relating to Accounts. (a) At any time and from time to time
after the occurrence and during the continuance of an Event of Default, subject
to each applicable Intercreditor Agreement, the Collateral Agent shall have the
right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications. At any time and from time to time after
the occurrence and during the continuance of an Event of Default, subject to
each applicable Intercreditor Agreement, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.
(b) [Reserved].
(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, subject to each applicable Intercreditor Agreement, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent copies or,
if required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.
(d) So long as no Event of Default has occurred and is continuing, subject to
each applicable Intercreditor Agreement, the Collateral Agent shall instruct the
Collateral Account
31

--------------------------------------------------------------------------------



Bank to promptly remit any funds on deposit in each Grantor’s Collateral
Proceeds Account to such Grantor’s General Fund Account or any other account
designated by such Grantor. In the event that an Event of Default has occurred
and is continuing, subject to each applicable Intercreditor Agreement, the
Collateral Agent at its option may require that each Collateral Proceeds Account
and the General Fund Account of each Grantor be established at the Collateral
Agent or at another institution reasonably acceptable to the Collateral Agent.
Each Grantor shall have the right, at any time and from time to time, to
withdraw such of its own funds from its own General Fund Account, and to
maintain such balances in its General Fund Account, as it shall deem to be
necessary or desirable.
6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others, may at any time and from time to
time after the occurrence and during the continuance of an Event of Default
specified in Subsection 9.1(a) of the Credit Agreement, subject to each
applicable Intercreditor Agreement, communicate with obligors under the Accounts
Receivable constituting Collateral and parties to the Contracts (in each case,
to the extent constituting Collateral) to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Accounts Receivable
or Contracts.
(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default specified in Subsection 9.1(a)
of the Credit Agreement, subject to each applicable Intercreditor Agreement,
each Grantor shall notify obligors on such Grantor’s Accounts Receivable and
parties to such Grantor’s Contracts (in each case, to the extent constituting
Collateral) that such Accounts Receivable and such Contracts have been assigned
to the Collateral Agent, for the benefit of the Secured Parties, and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given one Business Day’s prior
written notice to the relevant Pledgor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Subsection 6.3(b), each Pledgor
shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Stock and all payments made in respect of the Pledged
Notes, and to exercise all voting and corporate rights with respect to the
Pledged Stock.
(b) Subject to each applicable Intercreditor Agreement, if an Event of Default
shall occur and be continuing and the Collateral Agent shall give one Business
Day’s prior written
32

--------------------------------------------------------------------------------



notice of its intent to exercise such rights to the relevant Pledgor or Pledgors
(i) the Collateral Agent shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor as provided
in the Credit Agreement consistent with Subsection 6.5, and (ii) any or all of
the Pledged Stock shall be registered in the name of the Collateral Agent or its
nominee, and the Collateral Agent or its nominee may thereafter exercise (x) all
voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Collateral Agent of any right, privilege or option pertaining to such Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Pledged Stock with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may reasonably determine), all without liability to the maximum extent
permitted by applicable law (other than for its gross negligence or willful
misconduct) except to account for property actually received by it, but the
Collateral Agent shall have no duty, to any Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the Collateral Agent shall not exercise any
voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in Subsection 6.6
other than in accordance with Subsection 6.6.
(c) Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.
6.4 Proceeds to Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor for the
benefit of the Collateral Agent and the other Secured Parties hereto and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent). All Proceeds of Security Collateral received by the
Collateral Agent hereunder shall be held by the Collateral Agent in the relevant
Collateral Proceeds Account maintained under its sole dominion and control,
subject to each applicable Intercreditor Agreement. All Proceeds of Security
Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor for the benefit of the Collateral Agent and
the other Secured Parties) shall continue to be held as collateral security for
all the Obligations of such Grantor and shall not constitute payment thereof
until applied as provided in Subsection 6.5 and each applicable Intercreditor
Agreement.
33

--------------------------------------------------------------------------------



6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Security Collateral received by the Collateral Agent (whether from the relevant
Granting Party or otherwise) shall be held by the Collateral Agent for the
benefit of the Secured Parties as collateral security for the Obligations of the
relevant Granting Party (whether matured or unmatured), and/or then or at any
time thereafter may, in the sole discretion of the Collateral Agent, subject to
each applicable Intercreditor Agreement, be applied by the Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Subsection 10.14 of the Credit Agreement.
6.6 Code and Other Remedies. Subject to each applicable Intercreditor Agreement,
if an Event of Default shall occur and be continuing, the Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code and under any other applicable law and in equity. Without limiting the
generality of the foregoing, to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law and subject to each applicable
Intercreditor Agreement, the Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Collateral Agent’s request (subject to
each applicable Intercreditor Agreement), to assemble the Security Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Granting Party’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Granting Party then due and owing, in the order of priority
specified in Subsection 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the Security
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of the Collateral Agent or
such other Secured Party, and (ii) if
34

--------------------------------------------------------------------------------



any notice of a proposed sale or other disposition of Security Collateral shall
be required by law, such notice shall be deemed reasonable and proper if given
at least 10 days before such sale or other disposition.
6.7 Registration Rights. (a) Subject to each applicable Intercreditor Agreement,
if the Collateral Agent shall determine to exercise its right to sell any or all
of the Pledged Stock pursuant to Subsection 6.6, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Collateral
Agent, necessary or advisable to register such Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable best efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of not more than one year
from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.
(b) Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance
35

--------------------------------------------------------------------------------



of such covenants (except for a defense that no Event of Default has occurred or
is continuing under the Credit Agreement).
6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.
SECTION 7
The Collateral Agent
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Granting
Party hereby irrevocably constitutes and appoints the Collateral Agent and any
authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact (which appointment shall terminate upon the
date upon which the Loans and all other Obligations then due and owing shall
have been paid in full in cash and the Commitments shall have terminated) with
full irrevocable power and authority in the place and stead of such Granting
Party and in the name of such Granting Party or in its own name, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments that may be
reasonably necessary or desirable to accomplish the purposes of this Agreement
to the extent permitted by applicable law, provided that the Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default, and in accordance with and subject to each
applicable Intercreditor Agreement. Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law and subject to each
applicable Intercreditor Agreement), (x) each Pledgor hereby gives the
Collateral Agent the power and right, on behalf of such Pledgor, without notice
or assent by such Pledgor, to execute, in connection with any sale provided for
in Subsection 6.6 or 6.7, any endorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Accounts Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;
(ii) in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to such
Grantor to evidence the Collateral Agent’s and the Lenders’ security interest in
such Copyright, Patent, or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby, and
36

--------------------------------------------------------------------------------



such Grantor hereby consents to the non-exclusive royalty free use by the
Collateral Agent of any Copyright, Patent or Trademark owned by such Grantor
included in the Collateral for the purposes of disposing of any Collateral;
(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and (iv) (A) direct any party liable for any payment under any of the
Security Collateral of such Grantor to make payment of any and all moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Security Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Security Collateral of such Grantor; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Security Collateral of such Grantor; (F) settle,
compromise or adjust any such suit, action or proceeding described in clause (E)
above and, in connection therewith, to give such discharges or releases as the
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Security Collateral of such Grantor and the Collateral Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Subsection 7.1 from the date of payment
by the Collateral Agent to the date reimbursed by the relevant Granting Party,
shall be payable by such Granting Party to the Collateral Agent on demand.
(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.
37

--------------------------------------------------------------------------------



7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Security Collateral in
its possession, under Section 9-207 of the Code or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. None of the Collateral Agent or any other Secured Party nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Security Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Security Collateral upon the request of any Granting Party or any
other Person or, except as otherwise provided herein, to take any other action
whatsoever with regard to the Security Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Security Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and to the maximum extent permitted by applicable law, neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including,
without limitation, the collateral description “all personal property” or “all
assets” or words of similar meaning in any such financing statements. The
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant Granting Party of any financing or continuation statement filed by it,
provided that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.
7.4 Authority of Collateral Agent. Each Granting Party acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
7.5 Right of Inspection. Upon reasonable written advance notice to any Grantor
and as often as may reasonably be desired, or at any time and from time to time
after the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor, and the
38

--------------------------------------------------------------------------------



Collateral Agent and its representatives may examine the same, and to the extent
reasonable take extracts therefrom and make photocopies thereof, and such
Grantor agrees to render to the Collateral Agent at such Grantor’s reasonable
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto. The Collateral Agent and its representatives
shall also have the right, upon reasonable advance written notice to such
Grantor subject to any lease restrictions, to enter during normal business hours
into and upon any premises owned, leased or operated by such Grantor where any
of such Grantor’s Inventory or Equipment is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein to the extent not inconsistent with the provisions of the Credit
Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).
SECTION 8
Non-Lender Secured Parties
8.1 Rights to Collateral. (a) The Non-Lender Secured Parties shall not have any
right whatsoever to do any of the following: (i) exercise any rights or remedies
with respect to the Collateral (such term, as used in this Section 8, having the
meaning assigned to it in the Credit Agreement) or to direct the Collateral
Agent to do the same, including, without limitation, the right to (A) enforce
any Liens or sell or otherwise foreclose on any portion of the Collateral, (B)
request any action, institute any proceedings, exercise any voting rights, give
any instructions, make any election, notify account debtors or make collections
with respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (ii)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of Holdings or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral; (vi)
object to any debtor-in-possession financing in any Bankruptcy which is provided
by one or more Lenders among others (including on a priming basis under Section
364(d) of the Bankruptcy Code); (vii) object to the use of cash collateral in
respect of the Collateral in any Bankruptcy; or (viii) seek, or object to the
Lenders or Agents seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.
(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction. The Non-Lender Secured
Parties by their acceptance of the benefits of this Agreement and
39

--------------------------------------------------------------------------------



the other Security Documents hereby agree not to contest or otherwise challenge
any such collection, sale, disposition or other realization of or upon all or
any of the Collateral. Whether or not a Bankruptcy Case has been commenced, the
Non-Lender Secured Parties shall be deemed to have consented to any sale or
other disposition of any property, business or assets of Holdings or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.
(c) Notwithstanding any provision of this Subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Intercreditor Agreement to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.
(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.
8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Subsection 8.1(b)), except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person. To the maximum extent permitted by applicable law,
none of the Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral
40

--------------------------------------------------------------------------------



or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.
8.4 Designation of Non-Lender Secured Parties. The U.S. Borrower may from time
to time designate a Person as a “Bank Products Provider,” a “Hedging Provider”
or a “Management Credit Provider” hereunder by written notice to the Collateral
Agent. Upon being so designated by the U.S. Borrower, such Bank Products
Provider, Hedging Provider or Management Credit Provider shall be a Non-Lender
Secured Party for the purposes of this Agreement for as long as so designated by
the U.S. Borrower; provided that, at the time of the U.S. Borrower’s designation
of such Non-Lender Secured Party, the obligations of the relevant Grantor under
the applicable Hedging Agreement, Bank Products Agreement or Management
Guarantee (as the case may be) have not been designated as ABL Obligations or
Additional Obligations.
SECTION 9
Miscellaneous
9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Collateral Agent,
provided that (a) any provision of this Agreement imposing obligations on any
Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the U.S. Borrower and any Non-Lender Secured Party (and such Non-Lender Secured
Party has been designated in writing by the U.S. Borrower to the Collateral
Agent for purposes of this sentence, for so long as so designated), no such
waiver and no such amendment or modification shall amend, modify or waive
Subsection 6.5 (or the definition of “Non-Lender Secured Party” or “Secured
Party” to the extent relating thereto) if such waiver, amendment, supplement or
modification would directly and adversely affect a Non-Lender Secured Party
without the written consent of such affected Non-Lender Secured Party. For the
avoidance of doubt, it is understood and agreed that any amendment, waiver,
supplement or other modification of or to any Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.
9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Granting Party hereunder shall be effected in the manner provided for in
Subsection 11.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1, unless and until such Guarantor shall
change such address by notice to the Collateral Agent and the Administrative
Agent given in accordance with Subsection 11.2 of the Credit Agreement.
9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant
41

--------------------------------------------------------------------------------



to Subsection 9.1), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
9.4 Enforcement Expenses; Indemnification. (a) Each Guarantor jointly and
severally agrees to pay or reimburse each Secured Party and the Collateral Agent
for all their respective reasonable costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement against such Guarantor
and the other Loan Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel to the
Secured Parties, the Collateral Agent and the Administrative Agent.
(b) Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from, (x)
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and (y)
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the BorrowerBorrowers would be required to do so
pursuant to Subsection 11.5 of the Credit Agreement, and in any event excluding
any taxes or other indemnified liabilities arising from gross negligence, bad
faith or willful misconduct of the Collateral Agent, the Administrative Agent or
any other Secured Party as determined by a court of competent jurisdiction in a
final and nonappealable decision.
(c) The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Collateral Agent and the Secured
Parties and their respective successors and assigns permitted by the Credit
Agreement.
9.6 Set-Off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor or any other
Granting Party, any such notice being expressly waived by each Granting Party,
to the extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under Subsection 9.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Guarantor hereunder, to set-off and appropriate and apply against any
such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any
42

--------------------------------------------------------------------------------



other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Collateral Agent, the Administrative Agent or such other
Secured Party to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Collateral Agent, the Administrative Agent or
such other Secured Party may elect. The Collateral Agent, the Administrative
Agent and each other Secured Party shall notify such Guarantor promptly of any
such set-off and the application made by the Collateral Agent, the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Collateral Agent, the
Administrative Agent and each other Secured Party under this Subsection 9.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.
9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
and other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
43

--------------------------------------------------------------------------------



9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the Collateral Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Subsection 9.12 would otherwise require to be asserted in a
legal action or proceeding in a New York Court), or to enforce a judgment or
other court order in favor of the Administrative Agent or the Collateral Agent,
(ii) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Subsection 9.12(a)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the U.S. Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.
9.13 Acknowledgments. Each Guarantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
44

--------------------------------------------------------------------------------



(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Guarantors, on the one hand, and the Collateral
Agent, the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.15 Additional Granting Parties. Each new Subsidiary of Holdings that is
required to become a party to this Agreement pursuant to Subsection 7.9(b) or
(cd) of the Credit Agreement shall become a Granting Party for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement substantially in the form of Annex 2 hereto. Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of Holdings pursuant to Subsection 7.9(b) or (cd) of the Credit
Agreement shall become a Pledgor with respect thereto upon execution and
delivery by such Granting Party of a Supplemental Agreement substantially in the
form of Annex 3 hereto.
9.16 Releases. (a) At such time as the Loans and the other Obligations (other
than any Obligations owing to a Non-Lender Secured Party) then due and owing
shall have been paid in full, the Commitments have been terminated), all
Security Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Granting Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination.
(b) Upon any sale or other disposition of Security Collateral permitted by the
Credit Agreement (other than any sale or disposition to another Grantora Loan
Party), the Lien pursuant to this Agreement on such sold or disposed of Security
Collateral shall be automatically released. In connection with a sale or other
disposition of all the Capital Stock of any Granting Party that is a Subsidiary
Guarantor (other than to another Grantora Loan Party) or any other transaction
or occurrence as a result of which such Granting Party ceases to be a Restricted
Subsidiary of Holdings or the sale or other disposition of Security Collateral
(other than a sale or disposition to another Grantora Loan Party) permitted
under the Credit Agreement, the Collateral Agent shall, upon receipt from the
U.S. Borrower of a written request for the release of such Granting Party from
its Guarantee or the release of the Security Collateral subject to such sale,
disposition or other transaction,
45

--------------------------------------------------------------------------------



identifying such Granting Party or the relevant Security Collateral, together
with a certification by the U.S. Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, execute and
deliver to the U.S. Borrower or the relevant Granting Party (subject to
Subsection 7.2, without recourse and without representation or warranty), at the
sole cost and expense of such Granting Party, any Security Collateral of such
relevant Granting Party held by the Collateral Agent, or the Security Collateral
subject to such sale or disposition (as applicable), and, at the sole cost and
expense of such Granting Party, execute, acknowledge and deliver to such
Granting Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as the U.S. Borrower or such Granting Party shall reasonably request (x)
to evidence or effect the release of such Granting Party that is a Subsidiary
Guarantor from its Guarantee (if any) and of the Liens created hereby (if any)
on such Granting Party’s Security Collateral or (y) to evidence the release of
the Security Collateral subject to such sale or disposition.
(c) Upon any Granting Party that is a Subsidiary Guarantor becoming an Excluded
Subsidiary in accordance with the provisions of the Credit Agreement, the Lien
pursuant to this Agreement on all Security Collateral of such Granting Party (if
any) shall be automatically released, and the Guarantee (if any) of such
Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Collateral Agent shall, upon the request of the U.S. Borrower
or such Granting Party, deliver to the U.S. Borrower or such Granting Party
(subject to Subsection 7.2, without recourse and without representation or
warranty) any Security Collateral of such Granting Party held by the Collateral
Agent hereunder and the Collateral Agent and the Administrative Agent shall
execute, acknowledge and deliver to the U.S. Borrower or such Granting Party (at
the sole cost and expense of the U.S. Borrower or such Granting Party) all
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, necessary or
reasonably desirable for the release of such Granting Party from its Guarantee
(if any) or the Liens created hereby (if any) on such Granting Party’s Security
Collateral, as applicable, as the U.S. Borrower or such Granting Party may
reasonably request.
(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any Granting Party, the Collateral
Agent shall deliver such Security Collateral (if held by the Collateral Agent)
to such Granting Party and execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such release.
(e) So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall at the direction of any applicable Granting Party return
to such Granting Party any proceeds or other property received by it during any
Event of Default pursuant to either Subsection 5.3.1 or 6.4 and not otherwise
applied in accordance with Subsection 6.5.
(f) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.
9.17 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto
46

--------------------------------------------------------------------------------



agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.
(b) The obligations of any Guarantor in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the U.S. Borrower,
such excess. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.
9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as security for the Obligations and that this Section 9.18 is
intended to be the certificate of exemption from New York stock transfer taxes
for the purposes of complying with Section 270.5(b) of the Tax Law of the State
of New York.
[Remainder of page left blank intentionally; Signature pages to follow.]



47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
BORROWER:
UNIVAR USA INC.,
B: y 
Name: Kerri Howard
Title: Treasurer
GUARANTORS:
UNIVAR INC.
By:  
Name: Kerri Howard
Title: Treasurer
CHEMPOINT.COM INC.,
MAGNABLEND, INC.
MAGNABLEND HOLDINGS, INC.,
PMF CAPITAL, LLC
UNIVAR HOLDCO, LLC
UNIVAR HOLDCO III, LLC
By:  
Name: Kerri Howard
Title: Treasurer


[SIGNATURE PAGES TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------



Acknowledged and Agreed to as of the date hereof by:
BANK OF AMERICA, N.A., as Collateral Agent


By:  
Name:
Title:



[SIGNATURE PAGES TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------



ANNEX 1
ACKNOWLEDGEMENT AND CONSENT*
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of July 1, 2015 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by and among UNIVAR INC., UNIVAR USA INC. and the other Granting
Parties party thereto in favor of BANK OF AMERICA, N.A., as Collateral Agent and
Administrative Agent. The undersigned agrees for the benefit of the Collateral
Agent, the Administrative Agent and the Lenders as follows:
The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.
The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.
The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:   
Name: [________________]
Title: [________________]`
Address for Notices:
[__________________]
















* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

Annex 1-1

--------------------------------------------------------------------------------



ANNEX 2
ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of [______________], 20[_], made by
[_____________], a
[______________________] corporation [([each an][the] “Additional Granting
Party”), in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions from
time to time parties to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement referred
to below). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee and Collateral Agreement, or if not defined
therein, in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, UNIVAR SOLUTIONS USA INC., a Washington corporation (formerly known as
Univar USA Inc.) (together with its successors and assigns, the “U.S.
Borrower”), UNIVAR NETHERLANDS HOLDING B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its statutory seat (statutaire zetel)
in Rotterdam, the Netherlands and its registered office at Schouwburgplein 30,
3012CL Rotterdam, the Netherlands, registered with the Chamber of Commerce
(Kamer van Koophandel) under number 24128225 (the “Netherlands Borrower” and,
together with the U.S. Borrower and any Subsidiary Borrowers from time to time
party to the Credit Agreement, the “Borrowers”), UNIVAR SOLUTIONS INC., a
Delaware corporation (formerly known as Univar Inc.) (“Holdings”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
party thereto are parties to a Credit Agreement, dated as of July 1, 2015 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the U.S. Borrower, certain
Domestic Subsidiaries of Holdings and Holdings are, or are to become, parties to
the Term Loan Guarantee and Collateral Agreement, dated as of July 1, 2015 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), in favor of the Collateral Agent, for the
benefit of the Secured Parties;
WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes theeach Borrower and each other Granting Party;
the proceeds of the extensions of credit under the Credit Agreement will be used
in part to enable the BorrowerBorrowers to make valuable transfers to one or
more of the other Granting Parties (including such Additional Granting Party) in
connection with the operation of their respective businesses; and theeach
Borrower and the other Granting Parties (including such Additional Granting
Party) are engaged in related businesses, and each such Granting Party
(including [each] such Additional Granting Party) will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;


Annex 2-1

--------------------------------------------------------------------------------



WHEREAS, the Credit Agreement requires [the][each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and
WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, [the][each] Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[Borrower and Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor]2
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a [Guarantor] [Borrower and Guarantor] [,
Grantor and Pledgor] [and Grantor] [and Pledgor]3 thereunder. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules [_________] to the Guarantee and Collateral Agreement, and such
Schedules are hereby amended and modified to include such information.
[The][Each] Additional Granting Party hereby represents and warrants that each
of the representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [Borrower and Guarantor] [, Grantor and Pledgor] [and
Grantor] [and Pledgor],4 contained in Section 4 of the Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date. Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in Subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement].
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.




_____________________________
2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.
3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.
4Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.
Annex 2-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTING PARTY]
By:   
Name:
Title:


Acknowledged and Agreed to as of the date hereof by:
BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent


By:   
Name:
Title:



Annex 2-3

--------------------------------------------------------------------------------



1 ANNEX 3
2 SUPPLEMENTAL AGREEMENT
3 SUPPLEMENTAL AGREEMENT, dated as of [__________________ ____], 20[ ], made by
4 [___________________________], a [____________________] corporation (the
“Additional
5 Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the
6 “Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”)
7 for the banks and other financial institutions from time to time parties to
the Credit Agreement
8  referred to below and the other Secured Parties (as defined in the Guarantee
and Collateral
9 Agreement referred to below). All capitalized terms not defined herein shall
have the meaning
10 ascribed to them in the Guarantee and Collateral Agreement, or if not defined
therein, in the
11 Credit Agreement.
12 W I T N E S S E T H:
13 WHEREAS, UNIVAR SOLUTIONS USA INC., a Washington corporation (formerly known
14 as Univar USA Inc.) (together with its successors and assigns, the “U.S.
Borrower”), UNIVAR
15 NETHERLANDS HOLDING B.V., a private company with limited liability (besloten
16 vennootschap met beperkte aansprakelijkheid) incorporated under the laws of
the
17 Netherlands, having its statutory seat (statutaire zetel) in Rotterdam, the
Netherlands and
18 its registered office at Schouwburgplein 30, 3012CL Rotterdam, the
Netherlands,
19 registered with the Chamber of Commerce (Kamer van Koophandel) under number
20 24128225 (the “Netherlands Borrower” and, together with the U.S. Borrower and
any
21 Subsidiary Borrowers from time to time party to the Credit Agreement, the
“Borrowers”),
22 UNIVAR SOLUTIONS INC., a Delaware corporation (formerly known as Univar Inc.)
23 (“Holdings”), the several banks and other financial institutions from time to
time party thereto
24 (the “Lenders”), and the Administrative Agent, the Collateral Agent and the
other parties party
25 thereto are parties to a Credit Agreement, dated as of July 1, 2015 (as
amended, supplemented,
26 waived or otherwise modified from time to time, the “Credit Agreement”);
27  WHEREAS, in connection with the Credit Agreement, the U.S. Borrower, certain
Domestic
28  Subsidiaries of Holdings and Holdings are, or are to become, parties to the
Term Loan
29 Guarantee and Collateral Agreement, dated as of July 1, 2015 (as amended,
supplemented,
30 waived or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), in
31 favor of the Collateral Agent, for the benefit of the Secured Parties;
32 WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under
33  the Guarantee and Collateral Agreement with respect to Capital Stock of
certain new
34 Subsidiaries of the Additional Pledgor; and
35  WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental
36 Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;
37 NOW, THEREFORE, IT IS AGREED:
38 1. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental
Annex 3-1

--------------------------------------------------------------------------------



39  Agreement, the Additional Pledgor, as provided in Subsection 9.15 of the
Guarantee and
40 Collateral Agreement, hereby becomes a Pledgor under the Guarantee and
Collateral Agreement
41 with respect to the shares of Capital Stock of the Subsidiary of the
Additional Pledgor listed in
42 Annex 1 hereto and will be bound by all terms, conditions and duties
applicable to a Pledgor
43 under the Guarantee and Collateral Agreement, as a Pledgor thereunder. The
information set
44  forth in Annex 1 hereto is hereby added to the information set forth in
Schedule 2 to the
45 Guarantee and Collateral Agreement, and such Schedule 2 is hereby amended and
modified to
46 include such information. The Additional Pledgor hereby represents and
warrants that each of
47 the representations and warranties of such Additional Pledgor, in its
capacity as a Pledgor,
48 contained in Subsection 4.3 of the Guarantee and Collateral Agreement is true
and correct in all
49 material respects on and as the date hereof (after giving effect to this
Supplemental Agreement)
50 as if made on and as of such date. The Additional Pledgor hereby undertakes
each of the
51 covenants, in its capacity as a Pledgor, contained in Subsection 5.3 of the
Guarantee and
52  Collateral Agreement. The Additional Pledgor hereby grants, as and to the
same extent as
53 provided in the Guarantee and Collateral Agreement, to the Collateral Agent,
for the benefit of
54  the Secured Parties, a continuing security interest in all of the Pledged
Collateral of such
55 Additional Pledgor now owned or at any time hereafter acquired by such
Pledgor, and any
56  Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee and
Collateral
57 Agreement. The Additional Pledgor represents and warrants to the Collateral
Agent and the
58 other Secured Parties that this Supplemental Agreement has been duly
authorized, executed and
59 delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in
60 accordance with its terms.
61 2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS
62  AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR
63 CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED
64  AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
65 YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF 66
 LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
67 APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION
68 OF THE LAWS OF ANOTHER JURISDICTION.


Annex 3-2

--------------------------------------------------------------------------------



69  IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement
to 70 be duly executed and delivered as of the date first above written.
71 [ADDITIONAL PLEDGOR]
72 By: 
73  Name:
74  Title:
75 Acknowledged and Agreed to as of the date
76 hereof by:
77 BANK OF AMERICA, N.A.,
78 as Collateral Agent and Administrative
79 Agent
80 By: 
81  Name:
82  Title:
83
84
85
86


Annex 3-3